NO. 12-15-00271-CR

                            IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

JODY FORD MCCREARY,                                 §       APPEAL FROM THE 7TH
APPELLANT

V.                                                  §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                            §       SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        In 2011, Appellant was convicted of tampering with physical evidence, a third degree
felony. See TEX. PENAL CODE ANN. § 37.09(a)(1) (West Supp. 2015).1 Appellant previously
attempted to appeal this conviction, but his notice of appeal was late, and the appeal was
dismissed for want of jurisdiction. See generally McCreary v. State, No. 12-11-00311-CR, 2011
WL 4971606 (Tex. App.–Tyler Oct. 19, 2011, no pet.) (per curiam) (mem. op., not designated
for publication).
        Appellant has now filed a pro se notice of appeal from the trial court’s order denying his
postconviction application for writ of habeas corpus pursuant to Texas Code of Criminal
Procedure Article 11.07. An Article 11.07 writ of habeas corpus is returnable to the Texas Court
of Criminal Appeals, and the convicting court’s order may not be appealed to this court. See
TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3 (West Supp. 2014); Williams v. State, No.
14-14-00495-CR, 2014 WL 3962711, at *1 (Tex. App.–Houston [14th Dist.] Aug. 14, 2014, no
pet.) (per curiam) (mem. op., not designated for publication). Thus, only the court of criminal
appeals has jurisdiction to review postconviction habeas corpus proceedings.                 See Bd. of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483

        1
           Although Section 37.09 has been amended since Appellant’s conviction, subsection (a)(1) was not
affected. Therefore, we cite to the current version for convenience.
(Tex. Crim. App. 1995) (holding that Article 11.07 provides exclusive means to challenge final
felony conviction); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (holding that court of criminal appeals is “only court with jurisdiction in final
post-conviction felony proceedings”).              Accordingly, we dismiss this appeal for want of
jurisdiction.
Opinion delivered November 18, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 18, 2015


                                        NO. 12-15-00271-CR


                                   JODY FORD MCCREARY,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1110-10)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.